774 N.W.2d 687 (2009)
Sharon BROOKS, Personal Representative of the Estate of Dominique Wade, Deceased, Plaintiff-Appellee,
v.
STARR COMMONWEALTH, Defendant/Cross-Defendant-Appellant, and
Bridgeway Services, L.L.C., Defendant/Cross-Plaintiff-Appellee.
Docket No. 139144. COA No. 277469.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the May 28, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether, under the facts of this case, defendant Starr Commonwealth's alleged failure to "immediately" notify, within the meaning of MCL 803.306a(1), appropriate authorities of Michael Kirksey's escape constituted negligence per se, (2) whether defendant Starr Commonwealth's conduct was a proximate cause of plaintiff's loss, and (3) whether MCL 803.306a(1) creates a duty with respect to the general public.